Citation Nr: 1712134	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  12-03 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for posttraumatic arthritis of the left ankle.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 



INTRODUCTION

The Veteran had active service from May 1964 to May 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

This matter was initially before the Board in July 2014 when it was remanded for further evidentiary development.  It now returns for appellate review. 

The United States Court of Appeals for Veterans Claims (Court) has held that a request for a total disability rating due to individual employability resulting from service-connected disability (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to a TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability. Id. at 454.  In this case, although the September 2014 ankle condition disability benefit questionnaire reported that the Veteran's service-connected left ankle disability impacted his ability to work with respect to weight bearing, prolonged standing and/or ambulating and restriction with running, the Veteran has not asserted that he was unemployable due to his service-connected posttraumatic arthritis of the left ankle at issue in this appeal.  Moreover, during an August 2009 VA fee based examination for the left ankle, the Veteran reported he was employed as a salesman.  Therefore, the issue of entitlement to a TDIU is not raised in this case.

The issues of entitlement to service connection for a right ankle disability as secondary to a service-connected left ankle disability and service connection for a low back disability as secondary to a right ankle disability and a service-connected a left ankle disability, have been raised by the record, in an October 2009 statement, but the record before the Board, albeit which is incomplete, does not reflect these claims have been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Initially, a problem frustrating the Board's review of this case is the fact that the electronic claims file is not complete.  Indeed, a review of the record reflects the Veteran was granted service connection for his posttraumatic arthritis of the left ankle effective December 1, 1998.  However, the earliest document associated with electronic claims file, is contained within Virtual VA, and is dated in December 2007.  Furthermore, the record does not contain the rating decision which granted service connection for the Veteran's left ankle disability.  As, potentially, there may be other evidence of record which might be beneficial to the claim of entitlement to an evaluation in excess of 10 percent for posttraumatic arthritis of the left ankle, the case must be remanded so that the entire claims file can be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Additionally, the Veteran was most recently provided an examination as to his service-connected left ankle disability in September 2014.  The report of that examination includes range-of-motion measurements for the Veteran's left ankle, to include descriptions of where objective evidence of painful motion begins and whether the Veteran has additional functional loss following repetitive use of the left ankle.  However, the report does not specify whether the measurements were taken on active motion, on passive motion, on weight-bearing, or on nonweight-bearing.  In addition, the examiner did not indicate that the Veteran was unable to perform range-of-motion testing on active, passive, weight-bearing, and nonweight-bearing, or that such testing was not necessary.  Therefore, the examination report does not make clear the extent to which pain affects the Veteran's passive, active, weight-bearing, and nonweight-bearing motion.  In that regard, the Board observes that in Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range-of-motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence of that section provides, in relevant part, that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing . . . ."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range-of-motion testing described in the final sentence of § 4.59.  Here, the September 2014 ankle conditions disability benefits questionnaire does not comply with Correia because it does not include range-of-motion testing on active, passive, weight-bearing, and nonweight-bearing or a statement to the effect that such testing was not possible or unnecessary in this case.  Accordingly, the Veteran must be afforded a new VA examination for his left ankle disability that complies with Correia and includes all of the necessary information as set forth in § 4.59

Finally, in light of the remand, updated VA treatment records should be obtained.  The record reflects the Veteran most recently received VA treatment from the McAllen Outpatient Clinic, part of the VA Texas Valley Coastal Bend Health Care System, in November 2014.  Thus, on remand, updated VA treatment records from the VA Texas Valley Coastal Bend Health Care System, since November 2014, should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A (c) (West 2015); 38 C.F.R. § 3.159 (c)(2) (2016).  See also Bell, 2 Vet. App. at 613.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and update the Veteran's complete electronic claims file, in particular all documents dated prior to 2007 (to include any portions held in paper format).  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Obtain the Veteran's updated VA treatment records from the VA Texas Valley Coastal Bend Health Care System, since November 2014, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents

3.  Provide the Veteran with an appropriate VA examination to determine the current nature and severity of his service-connected posttraumatic arthritis of the left ankle.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any necessary diagnostic testing must be conducted.  All pertinent symptomatology and findings must be reported in detail. 

All ranges of motion involving the service-connected posttraumatic arthritis of the left ankle should be tested, and the examiner should note if repeated range of motion testing results in additional limitation of motion, or in functional loss, or there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's service-connected posttraumatic arthritis of the left ankle, expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.

Additionally, the examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for posttraumatic arthritis of the left ankle, and for the paired right ankle joint if undamaged.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Furthermore, an opinion must be given as to whether any pain associated with the Veteran's service-connected posttraumatic arthritis of the left ankle, could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss due to pain on use or during flare-ups.

The examiner should also comment on the Veteran's ability to function in an occupational environment, document any education and work experience reported by the Veteran during the exam, and/or describe any functional impairment caused solely by his service-connected disability.

A complete rationale must be provided for any medical opinion offered.

4.  The Veteran must be notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).

5.  Finally, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

